Detailed Action
This action is in response to the application filed on July 27, 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation 
1.	Claims 8-10 and 12 are directed to a computer program product comprising a computer readable storage medium readable by one or more processor and storage instructions. The “computer readable storage medium” as recited in claims 8-14 is interpreted in light of Applicants’ description below: 

	“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. “

                                   Response to Arguments
2.	Applicant’s arguments dated July 27, 2022, regarding USC 103 rejection of claims have been considered, but are not persuasive. Applicant argues that “The Examiner has not addressed all of the claim elements. To the claim elements of refreshing, by the one or more processor, a copy of the page with a latest copy of the page in an overall cache that is commonly accessed by the two or more virtual databases, in order for the virtual database to fetch the latest copy of the page from the overall cache, based on ascertaining that the page is not locked by any other virtual database"…. Examiner fails to identify any teaching elements within the asserted teaching elements (“Allows user access to data files across multiple computing devices and/or hosted services and implements data retention and pruning policies..”
Applicant further argues that “the Examiner fails to identify any particular section of Bangalore satisfying the claim recitations, e.g., "a copy of the page with a latest copy the page in an overall cache, "an overall
cache that is commonly accessed by the two or more virtual databases." 

	The Examiner respectfully disagrees and maintains the rejection. Bangalore teaches in [0139], [0156], [0220] and [0229], wherein information stored in index cache typically comprises data that reflects certain particulars about relatively recent secondary copy operations. Any of the above types of backup operations can be at the volume level, file level, or block level. A block-level copy may transfer less data than a file-level copy, resulting in faster execution. When restoring a block-level copy, the process of locating and retrieving constituent blocks can sometimes take longer than restoring file-level backups. Information management policies can additionally specify or depend on historical or current criteria that may be used to determine which rules to apply to a particular data object, system component, or information management operation such as access control lists or other security information; and
the content of a particular data object., its textual content or of metadata associated with the data object.

	In addition, Shanthaveerappa teaches in [0096], that the access request may be a request to write a data block even though computer will not modify the locked archive file. The TDS receives a request to access a block of a particular data file. The TDS detects, based on the listing of the data files, a position of the block within the AF. The TDS retrieves the block based on the position.

	Regarding independent claim 8 and 15, Applicant has not overcome the rejections. See arguments regarding same subject matter above.

	Regarding dependent claims 1-7, 9, 10, 12 and 16-23, Applicant has not overcome the rejections and they remain similarly rejected.
	Applicant is requested to review the teachings of the references and communicate any issues on the merits to examiner.  Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 11, 13 and 14 are cancelled. Claims 21-23 are new. Claims 1-10, 12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shanthaveerappa et al. (US 2018/0060177A1) in view of Bangalore et al. (US 2018/0137139 A1.)

Regarding claim 1, Shanthaveerappa teaches “A computer implemented method comprising: receiving, by one or more processor, a request for a lock on a page from a virtual database” (According to applicant’s specification [0045], “the VDB 140 requests the global coordinator 120 for a lock on a memory page P, in order to perform a write operation on the page P.” See Shanthaveerappa [0096], which teaches in an embodiment, access request 350 may be a request to write a data block even though computer will not modify the locked archive file 330.)

“amongst two or more virtual databases, the virtual database comprising a number of containers respectively corresponding to the same number of database components of the virtual database;” (See Fig. 1 and [0019]) (The infrastructural fabric of a data grid may be a number of virtual databases with many the same number of container databases. See also, [0049]-[0051], [0096]-[0097]) Container Database system 100 hosts a source database server that includes source container database 110. Source database server may be a RDBMS or other database software instance that is capable of hosting a container database. 

An enterprise may deploy a number of multiple container databases and maintain them at different patch levels. The database server may treat archive file 330 as read only, even though target pluggable database 390 might not be read-only. Access request 350 may be a request to write a data block even though computer 300 will not modify archive file 330. The database server handles a request to write a data block by writing the data block into a data file of pluggable database 390 that is not within archive file 330. In addition, the access request may be a request to write a data block even though computer will not modify the locked archive file. The TDS receives a request to access a block of a particular data file. The TDS detects, based on the listing of the data files, a position of the block within the AF. The TDS retrieves the block based on the position.

But, Shanthaveerappa does not explicitly teach “refreshing, by the one or more processor, a copy of the page with a latest copy of the page in an overall cache that is commonly accessed by the two or more virtual databases, in order for the virtual database to fetch the latest copy of the page from the overall cache, based on ascertaining that the page is not locked by any other virtual database;” 

However, Bangalore teaches “refreshing, by the one or more processor, a copy of the page with a latest copy of the page in an overall cache that is commonly accessed by the two or more virtual databases, in order for the virtual database to fetch the latest copy of the page from the overall cache, based on ascertaining that the page is not locked by any other virtual database;” (See Bangalore teaches in [0139], [0156], [0220] and [0229], wherein information stored in index cache typically comprises data that reflects certain particulars about relatively recent secondary copy operations. Any of the above types of backup operations can be at the volume level, file level, or block level. A block-level copy may transfer less data than a file-level copy, resulting in faster execution. When restoring a block-level copy, the process of locating and retrieving constituent blocks can sometimes take longer than restoring file-level backups. Information management policies can additionally specify or depend on historical or current criteria that may be used to determine which rules to apply to a particular data object, system component, or information management operation such as access control lists or other security information; and the content of a particular data object., its textual content or of metadata associated with the data object.

	But, Shanthaveerappa does not explicitly teach “and granting, by the one or more processor, the lock on the page to the virtual database for an exclusive access to the page.” 

However, Bangalore teaches “and granting, by the one or more processor, the lock on the page to the virtual database for an exclusive access to the page.” According to Applicant’s Specification [0028], “the global coordinator 120 and the overall cache 130 controls locking on a memory page, or simply a page, upon being requested by one of the virtual databases,” (See [0076],[0115]- [0117], [0129]) (Allows user access to data files across multiple computing devices and/or hosted services and implements data retention and pruning policies. May comprise data needed to kick off secondary copy operations (e.g., storage policies, schedule policies, etc.), status and reporting information. Jobs agent 156 may access information management policies 148, in management database 146 to determine when, where, and how to initiate/control jobs in system 100. Data agent 142 is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations in reference to its associated applications 110 and corresponding primary data 112 which is generated/accessed by the particular applications. Media agent 144 also manages, coordinates, and facilitates the transmission of data between the data agent 142 and secondary storage devices.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Shanthaveerappa (Pluggable database archive) with Bangalore (Dynamically configuring a proxy server using a containerization for concurrent and/or overlapping backup, restore, and/or test operations) in order to allow for managing data growth, for example by migrating data to lower-cost storage over time, reducing redundant data, pruning lower priority data, etc. Enterprises also increasingly view their stored data as a valuable asset and look for solutions that leverage their data. For instance, data analysis capabilities, information management, improved data presentation and access features, and the like, are in increasing demand. See Bangalore, [0003]. 

One having ordinary skill would also be motivated to combine Shanthaveerappa and Bangalore, in view of the suggestions provided by Bangalore in paragraph [0004]-[006], which suggests, “Due to limitations in namespace allocations and namespace usage on ordinary proxy servers that process the backups in a traditional storage management system, multiple proxy servers are needed to handle the ongoing and overlapping backup operations of diverse databases, or even of one active transactional database. The result is substantially increased network complexity and higher costs for equipment, database licensing fees, maintenance, and administration. A more streamlined approach is desirable. 

By using software containers that operate independently of each other on the same proxy server, storage operations and/or testing can be executed in each respective software container without regard to what other software containers are doing. Moreover, all the container-based operations on the proxy server occur without involving any of the DBMS production servers that use and generate "live" data, such as database data. Thus, the illustrative proxy server and the techniques associated with it insulate the DBMS production environment from the testing and storage operations hosted by the proxy server.” 

Regarding claim 2, Shanthaveerappa in view of Bangalore teaches “The computer implemented method of claim 1, further comprising: prior to the granting, updating a local cache of the virtual database with the latest copy of the page.” (See Bangalore: [009], [0151]) (The cache catalogue is kept current by the illustrative catalog service entering updates whenever a software cache content element is used and/or added and/or archived. Media agent 144A can also update its index 153 to include data and/or metadata related to backup copy. A backup operation creates a copy of a version of primary data 112 at a particular point in time (e.g., one or more files or other data units). Each subsequent backup copy 116 (which is a form of secondary copy 116) may be maintained independently of the first. A backup generally involves maintaining a version of the copied primary data 112 as well as backup copies 116.)

Regarding claim 3, Shanthaveerappa in view of Bangalore teaches “The computer implemented method of claim 1, further comprising: prior to the refreshing, enqueuing the virtual database in a wait queue of the page based on ascertaining that the page is presently locked by other virtual database of the two or more virtual databases.” (See Abstract: The TDS receives a request to access a block of a particular data file. The TDS detects, based on the listing of the data files, a position of the block within the AF. The TDS retrieves the block based on the position.

See also: Bangalore: [0268]-[0269]) (The jobs agent 156 may access information management policies 148 (e.g., in management database 146) to determine when, where, and how to initiate/control jobs in system 100. Backup operations can include full backups, differential backups, incremental backups, "synthetic full" backups, and/or creating a "reference copy." The destination client computing device(s) 202b may be kept "warm" awaiting activation in case failure is detected at the source. Where the incremental backups are applied on a frequent, on-going basis, the synchronized copies can be viewed as mirror or replication copies. Moreover, by applying the incremental backups to the destination site 203 using backup or other secondary copy data, the production site 201 is not burdened with the synchronization operations. Because the destination site 203 can be maintained in a synchronized "warm" state, the downtime for switching over from the production site 201 to the destination site 203 is substantially less than with a typical restore from secondary storage.)

Regarding claim 4, Shanthaveerappa in view of Bangalore teaches “The computer implemented method of claim 3, further comprising: prior to the granting, dequeuing the virtual database from the wait queue of the page based on that the virtual database is the first entry in the wait queue of the page. (See [003]-[0104]) (the database server may receive a database command or statement, such as a structured query language (SQL) select statement or other query. Query execution may cause the database server to generate access request 350. For example, data block 340 may be needed during a table scan through particular data file 310. In a read-only embodiment, archive file 330 may be read only. As such, access request 350 is a read request. In such an embodiment, steps 403-407 may be omitted, and the database server proceeds directly to step 408 after step 402.)

Regarding claim 5, Shanthaveerappa in view of Bangalore teaches “The computer implemented method of claim 1, wherein each container corresponding to one of the database components of the virtual database includes a set of configuration parameter values for testing the virtual database.” (See [0059]) (Target container database 180 may be hosted by a target database server that is test infrastructure and that creates target pluggable database 190 to reproduce a bug or other boundary condition that was observed in production.)

Regarding claim 6, Shanthaveerappa in view of Bangalore teaches “The computer implemented method of claim 5, wherein each container corresponding to one of the database components of the virtual database includes a communication process comprising a serialization of data outgoing to other database components of the virtual database for outside of an address space of a sending container and a deserialization of data incoming from other database components of the virtual database to manipulate the incoming data in an address space of a receiving container.” (See [0016]) (Checks are performed to ensure that the name of the pluggable database is unique within the container DBMS and that tablespace files are not already being used for other tablespaces in the container DBMS.

Regarding claim 7, Shanthaveerappa in view of Bangalore teaches “The computer implemented method of claim 6, wherein the communication process utilizes a communication protocol selected from Transmission Control Protocol/Internet Protocol (TCP/IP), Distributed Relational Database Architecture (DRDA), and Representational State Transfer (REST). (See [0020]) (Container databases readily accept installations of pluggable databases, which encourages distributed deployment. See also Bangalore: [0123]) (Management agent 154 can provide storage manager 140 with the ability to communicate with other components within system 100 and/or with other information management cells via network protocols and APIs including, e.g., HTTP, HTTPS, FTP, REST, virtualization software APIs, cloud service provider APIs, and hosted service provider APIs, without limitation. Management agent 154 also allows multiple information management cells to communicate with one another.)

As per claim 8, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer program product comprising:  a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method” (See [0142]) (The techniques herein are performed by computer system 600 in response to processor 604 executing one or more sequences of one or more instructions contained in main memory 606. Such instructions may be read into main memory 606 from another storage medium, such as storage device 66. Execution of the sequences of instructions contained in main memory 606 causes processor 604 to perform the process steps described herein.)

As per claim 9, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected. 

As per claim 10, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected. 

As per claim 11, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected. 

As per claim 12, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected. 

As per claim 13, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected. 

As per claim 14, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected. 

As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method” (See Fig. 6)

As per claim 16, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected. 

As per claim 17, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected. 

As per claim 18, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected. 

As per claim 19, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected. 

As per claim 20, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected. 
Regarding claim 21, Shanthaveerappa in view of Bangalore teaches “The computer implemented method of claim 1, wherein the method includes concurrently with the receiving, obtaining multiple requests for different respective page locks from different respective virtual databases, and marking the multiple requests with an identifier for the requesting virtual database and the page number subject to the respective page lock requests.” See Bangalore: [0194] Files or other data objects can be associated with identifiers (e.g., tag entries, etc.) to facilitate searches of stored data objects. Among a number of other benefits, the metabase can also allow for automatic identification of files or other data objects to associate with secondary copy or other information management operations.)

Regarding claim 22, Shanthaveerappa in view of Bangalore teaches 22, “The computer implemented method of claim 1, wherein the method includes detecting the release of the lock on the page by the virtual database, and responsively to the detecting copying the updated page to the overall cache.” Shanthaveerappa teaches in [0096], that the access request may be a request to write a data block even though computer will not modify the locked archive file. The TDS receives a request to access a block of a particular data file. The TDS detects, based on the listing of the data files, a position of the block within the AF. The TDS retrieves the block based on the position.

Bangalore teaches the cache catalogue is kept current by the illustrative catalog service entering updates therein whenever a software cache content element is used and/or added and/or archived. The illustrative catalog service also reports cache catalog changes to an index server that operates in the data storage management system and which comprises diverse indexed information collected from sources throughout the data storage management system.

The software cache comprises contents needed by the software containers, such as pre-configured container templates, DBMS software components, lighter-visors representing target operating systems, and storage management software for performing test and storage operations. The maintenance rules govern when cache contents should be purged and moved into offline archive copies. The cache catalogue is kept current by the catalog service entering updates whenever a software cache content element is used and/or added and/or archived. The catalog service also reports cache catalog changes.


Regarding claim 23, Shanthaveerappa in view of Bangalore teaches “The computer implemented method of claim 1, wherein the method includes detecting the release of the lock on the page by the virtual database, responsively to the detecting copving the updated page to the overall cache, subsequent to the copying granting a page lock on the page to a second virtual database, wherein the second virtual database is a first virtual database in a wait que for the lock on the page.” Shanthaveerappa teaches in [0096], that the access request may be a request to write a data block even though computer will not modify the locked archive file. The TDS receives a request to access a block of a particular data file. The TDS detects, based on the listing of the data files, a position of the block within the AF. The TDS retrieves the block based on the position.

Bangalore teaches the cache catalogue is kept current by the illustrative catalog service entering updates therein whenever a software cache content element is used and/or added and/or archived. The illustrative catalog service also reports cache catalog changes to an index server that operates in the data storage management system and which comprises diverse indexed information collected from sources throughout the data storage management system.

The software cache comprises contents needed by the software containers, such as pre-configured container templates, DBMS software components, lighter-visors representing target operating systems, and storage management software for performing test and storage operations. The maintenance rules govern when cache contents should be purged and moved into offline archive copies. The cache catalogue is kept current by the catalog service entering updates whenever a software cache content element is used and/or added and/or archived. The catalog service also reports cache catalog changes.


Conclusion

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581313)446-6581.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154